          Case 1:17-cv-09268-VEC-RWL Document 205
                                              201 Filed 04/20/20
                                                        04/17/20 Page 1 of 1



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                     DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW                                EMMA L. FREEMAN
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                        DAVID BERMAN
EARL S. WARD                                         10TH FLOOR                                    HARVEY PRAGER
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                   SCOUT KATOVICH
HAL R. LIEBERMAN                                                                                   NICK BOURLAND
                                                TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                             ANDREW K. JONDAHL
                                                FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                                ANANDA BURRA
                                                 www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                   MAX SELVER



                           MEMO ENDORSED
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN                                                                          USDC SDNY
SAM SHAPIRO                                                                          DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                              April 17, 2020         DATE FILED: 4/20/2020

    By ECF

    The Honorable Valerie E. Caproni
    United States District Judge
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                     Re:   Conti v. Doe, No. 17-CV-9268 (VEC)

    Your Honor:

                    We write to seek leave under the Court’s Individual Rule 5.A to file Defendant’s
    memorandum of law in opposition to Plaintiff’s motion to exclude expert testimony with
    redactions on ECF, and to file three exhibits in support thereof under seal in their entirety. While
    Defendant does not believe that any redaction or sealing will be warranted once the Court has
    ruled on the pending motion, Defendant is requesting redactions and sealing temporarily and
    protectively, consistent with the Court’s ruling on Plaintiff’s request for redactions in his motion
    papers. Plaintiff consents to the proposed redactions and sealing.

                   The proposed redactions to the brief concern specific psychiatric conditions with
    which Plaintiff has been diagnosed. The sealed exhibits are a brief relevant excerpt of Plaintiff’s
    psychiatric records and the diagnostic criteria for the conditions in question.

                                                              Respectfully,
                                                              /s/
                                                              Andrew G. Celli, Jr.
                                                              Katherine Rosenfeld

    c.      All counsel of record (by ECF)                                           Application GRANTED.
                                                                                     SO ORDERED.


                                                                                                               4/20/2020
                                                                                     HON. VALERIE CAPRONI
                                                                                     UNITED STATES DISTRICT JUDGE
